IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 IN THE INTEREST OF: M.C., A MINOR             : No. 62 WM 2020
                                               :
                                               :
 PETITION OF: J.K.                             :


                                       ORDER



PER CURIAM

      AND NOW, this 15th day of July, 2020, the “Petition Seeking Permission to Appeal

Nunc Pro Tunc,” treated as a Petition for Leave to File Petition for Allowance of Appeal

Nunc Pro Tunc, is DENIED. The Motion to Dismiss is DISMISSED AS MOOT.